DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 29 September 2020 has been entered in full.  
Claims 1-5 are pending and under consideration in the instant application.

Drawings
The replacement drawings were received on 29 September 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2020; 8/14/2020; 9/29/2020; 10/20/2020; 2/26/2021; 7/2/2021; 9/29/2021; and 12/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities: 
1a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “COMPOSITION COMPRISING POLY I:C AND LAG-3-IGG FUSION PROTEIN”.
Appropriate correction is required.

Claim Objections
2.	Claims 1-5 are objected to because of the following informalities:  
2a.	Claims 1, 2, and 4 use the acronym “LAG-3” without first defining what is represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  Please note that this issue could be overcome by amending claim 1 recite, for example, “…a fusion protein of lymphocyte activation gene 3 (LAG-3) and IgG…”.
2b.	In claims 1-5, it is suggested to amend the word “medicine” in the preamble to recite “pharmaceutical composition”.
2c.	In claim 3, line 2, it is suggested to delete the phrase “type of”.
2d.	In claim 4, line 5, it is suggested to delete the phrase “type of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the medicine according to claim 1, for combined administration of Poly I:C or a salt thereof and a fusion protein of LAG-3 protein and IgG.  Claim 4 recites the medicine according to claim 3, for combined administration of Poly I:C or a salt thereof, a fusion protein of LAG-3 protein and IgG, and at least one type of cancer-antigen derived peptide.  The medicine compositions recited in claims 1 and 3 are comprised of poly I:C and a fusion protein of LAG-3 protein and IgG.  In other words, the claimed medicines of claims 1 and 3 are already a combination of components (that may be administered concurrently (at the same time) or separately (at different times)) (see specification pages 30-31, [0045]).  Therefore, claims 2 and 4 do not further limit the invention recited in claims 1 and 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,291,718. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a medicine comprising poly I:C or a salt thereof and a fusion protein of LAG-3 protein and IgG.
	Claim 1 of the instant application is directed to a medicine comprising Poly I:C or a salt thereof and a fusion protein of LAG-3 protein and IgG.  Instant claim 3 recites that the medicine further comprises at least one cancer-antigen derived peptide.  Instant claim 5 recites that the medicine further comprises two or more cancer-antigen derived peptides.
	Meanwhile, claim 1 of the ‘718 patent recites a method for treating cancer in patient, comprising administering to the patient: a Toll-like receptor agonist, lymphocyte activation gene 3 (LAG-3) protein or a fusion protein of an extracellular domain of LAG-3 protein and IgG, and an HSP70-derived peptide consisting of SEQ ID NO: 7 and a GPC3-derived peptide consisting of SEQ ID NO: 16.  Claim 3 recites that the toll-like receptor agonist is Poly I:C or a salt thereof.  Claim 5 of the ‘718 patent recites a method for inducing an immune response to a cancer cell in a patient, comprising administering to the patient:  a Toll-like receptor agonist, lymphocyte activation gene 3 (LAG-3) protein or a fusion protein of an extracellular domain of LAG-3 protein and IgG, and an HSP70-derived peptide consisting of SEQ ID NO: 7 and a GPC3-derived peptide consisting of SEQ ID NO: 16.  It is noted that the specification of the ‘718 patent teaches that HSP70 and GPC3 are cancer-antigen proteins (column 10, lines 49-60; column 11, lines 7-8, 31-59).  
	Therefore, the method claims of the ‘718 patent recite administration of the same components as required by the medicine of the instant claims.  


5.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/680,719. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a medicine comprising a toll-like receptor agonist (Poly I:C) and a fusion protein of LAG-3 protein and IgG.
	Claim 1 of the instant application is directed to a medicine comprising Poly I:C or a salt thereof and a fusion protein of LAG-3 protein and IgG.  Instant claim 3 recites that the medicine further comprises at least one cancer-antigen derived peptide.  Instant claim 5 recites that the medicine further comprises two or more cancer-antigen derived peptides.
	Meanwhile, claim 1 of the ‘719 application recites a medicine for treating cancer in a patient, comprising a Toll-like receptor agonist, lymphocyte activation gene 3 (LAG-3) protein or a fusion protein of an extracellular domain of LAG-3 protein and IgG, and an HSP70-derived peptide consisting of SEQ ID NO: 7 and a GPC3-derived peptide consisting of SEQ ID NO: 16.  Claim 5 recites that the Toll-like receptor agonist is Poly I:C or a salt thereof.  It is noted that the specification of the ’719 application teaches that HSP70 and GPC3 are cancer-antigen proteins (pages 27-29, [0031-0033]).  
	Therefore, both the claims of the instant application and the claims of the ‘719 application recite a medicine comprising the same components, namely Poly I:C (TLR3 agonist) and a fusion protein of LAG-3 protein and IgG (in addition to cancer-antigen derived peptides).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (all cited on the IDS of 22 July 2020):


a.	Ali et al. WO 2015/168379 (teach a device that comprises an inhibitor of an immune-inhibitory protein; a scaffold composition; a cell recruitment composition; and a bioactive composition (page 1, [05]); teach that the scaffold comprises TLR agonists, such as poly I:C (page 5, [025]); teach that the inhibitor is a protein that binds to LAG3 (such as LAG3-IgG fusion, IMG321) (page 2, [010]); teach one or more target antigen compositions, such as a cancer-derived antigen (page 3, [014]; page 4 [020-021]; page 5, [022-023]; page 11, [066]; page 17, [088-089]).  However, there is no direction in Ali to select the claimed components and combine them as recited in the claims.  There is no evidence or direction in Ali that would lead a person of skill in the art to “at once envisage” the claimed combination.

b.	Triebel et al. U.S. Patent 6,410,509 (teach medicament comprising a soluble form of LAG-3 (or a fusion or LAG-3 and IgG); may be administered with one or several antigens (including cancer antigens) (column 4 lines 46-62; column 8, lines 12-17; Examples 1-8; do not teach a composition comprising LAG3-IgG fusion and poly I:C)

c.	Ammi et al. (Pharmacol Therapeutics 146: 120-131, 2015) (review of poly I:C and that it is used as an adjuvant in cancer vaccines (page 121; Tables 1-3))

d.	Romano et al. (J Transl Med 12: 97, 2014) (teach IMP321 (four LAG3 extracellular Ig-like domains fused to the Fc of human IgG1))

It is noted that the claimed combination of a LAG3-IgG fusion protein and poly I:C demonstrates a greater than additive effect (synergism).  When LAG3-IgG and poly I:C are used in combination, an extremely high antitumor effect is obtained even at a low dose at which no effect is obtained when they are used alone (see specification page 20, [0032]).  The instant specification teaches that LAG3-Ig and poly I:C are each ineffective when administered alone at 1 µg and 50 µg, respectively, but when combined at these doses, they mediate a significant reduction in tumor size and improvement in survival (page 35, [0052]; pages 37-38, [0054], [0055]; pages 41-43, [0058]; page 45, [0060]).  This synergistic effect is demonstrated by the examples which show that administration of both a Lag3-IgG fusion and poly I:C confer significant upregulation and cancer infiltration of CD4+ and CD8+ immune cells, tumor size reduction, tumor rejection, and survival improvements (page 35, [0052]; page 36, [0054]; page 37, [0055]; pages 41-42 [0058]; pages 44-45, [0060];; see also Figures 8, 16, 18-22, 24-26).  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
05 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647